Appeal from a judgment of the Supreme Court (Berke, J.), entered August 23, 1990 in Washington County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Supreme Court properly denied petitioner’s application for a writ of habeas corpus insofar as his allegations concerning his indictment and conviction were or could have been raised on direct appeal or by way of a CPL article 440 motion (see, People ex rel. Rosado v Miles, 138 AD2d 808). In addition, the allegations in his petition do not warrant a departure from traditional orderly procedure (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702). Finally, it is well settled that a writ of habeas corpus is an improper vehicle for testing a claim of ineffective assistance of appellate counsel (see, People ex rel. Grant v Scully, 133 AD2d 359).
Judgment affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.